Citation Nr: 0519505	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for refractive error and 
bilateral macular degeneration, to include as secondary to 
migratory polyarthritis.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to June 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
refractive error and bilateral macular disease.  The 
appellant indicated disagreement with that decision and, 
after being furnished a statement of the case, filed a 
substantive appeal.  

In February 2005, the appellant and his spouse testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  

On April 12, 2005, the Board issued a decision in which it 
reopened the veteran's claim for service connection for 
refractive error and bilateral macular degeneration on the 
basis of receipt of new and material evidence.  Following a 
de novo review of the evidence, the Board denied the claim on 
the merits.  

VACATUR

On February 5, 2005, the appellant and his spouse testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge.  At the conclusion of the hearing, the record was left 
open for a period of 60 days in order to allow the appellant 
to obtain and submit additional relevant evidence.  

On April 12, 2005, the undersigned Veterans Law Judge issued 
a decision that denied service connection for refractive 
error and bilateral macular degeneration.  However, 
unbeknownst to the undersigned Veterans Law Judge, in March 
2005, the RO received from appellant's representative 
additional, relevant evidence.  The additional evidence was 
not associated with the claims folder, but was in the 
possession of VA at the time the Board decision was rendered.  

Thus, it is apparent that the Board's April 12, 2005 decision 
was inadvertently rendered without benefit of said additional 
evidence and, therefore, was based on an incomplete 
evidentiary record.  It follows that this inadvertent 
procedural complication may constitute, on its face, a denial 
of due process.  See, 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 19.7(a), 20.904(a) (2004).  

Accordingly, the Board hereby vacates its April 12, 2005 
decision.  

The case involving the appellate issue will remain assigned 
to the undersigned Veterans Law Judge and will ultimately be 
dealt with on a de novo basis based upon the complete record, 
as though the April 12, 2005 Board decision had never been 
rendered.


ORDER

The Board decision of April 12, 2005, in the above-captioned 
appeal is vacated.  



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


